Citation Nr: 1810494	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  13-28 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for myocardial chest pain, to include as due to exposure to an herbicide agent.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to October 1969, and from November 1971 to March 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In April 2008, the Veteran testified at a videoconference hearing held before a Veterans Law Judge who has since retired from the Board.  The Veteran specifically indicated in correspondence received in December 2017 that he did not want another hearing.

The issue of entitlement to service connection for myocardial chest pain was remanded by the Board in May 2013 for the issuance of a Statement of the Case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  The Board remanded again in August 2015 for further evidentiary development, including the scheduling of a VA examination.

The Board's August's 2015 decision also remanded several other issues in addition to the Veteran's service connection claim for myocardial chest pain.  Those issues include: entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure; entitlement to service connection for peripheral neuropathy, to include as secondary to herbicide exposure and diabetes mellitus; entitlement to service connection for disability manifested by lactose intolerance, to include as secondary to diabetes mellitus; entitlement to service connection for porphyria cutanea tarda, to include as secondary to herbicide exposure and diabetes mellitus; entitlement to service connection for cold injury residuals; entitlement to service connection for a right upper extremity disorder; entitlement to service connection for irritable bowel syndrome; entitlement to an evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine; entitlement to an evaluation in excess of 40 percent for peptic ulcer disease with hiatal hernia; entitlement to an evaluation in excess of 10 percent for residuals of a shell fragment wound involving the left calf prior to February 26, 2007; entitlement to an evaluation in excess of 20 percent for residuals of a shell fragment wound involving the left calf from February 26, 2007; and entitlement to an effective date earlier than February 26, 2007 for the award of a 20 percent disability evaluation for residuals of a shell fragment wound.  

Although a Supplemental Statement of the Case was issued in November 2017 as to these issues, the only issue re-certified to the Board is the service connection claim for myocardial chest pain.  See VA Form 8 dated June 20, 2017.  The record indicates that the AOJ is still developing the remainder of the issues on appeal that have not been re-certified to the Board.  See, e.g., Letter dated November 24, 2017 (stating that "we are continuing working the other issues under remand action by the Board"); VA Form 21-6789 (noting that several of the above-mentioned issues remain on appeal and require development in the form of an examination).  Because only the service connection claim for myocardial chest pain has been re-certified to the Board, and because the AOJ continues to develop the remaining issues, the only issue addressed in the instant remand will be the myocardial cheat pain issue.  The other issues will be addressed in a separate Board decision if they are not granted in full by the AOJ and are recertified to the Board.  See 38 C.F.R. § 19.35 (2017) (certification used for administrative purposes and does not confer or deprive Board of jurisdiction over an issue).  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for myocardial chest pain.  See Veteran's claim of July 2007.  A rating decision of March 2012 denied service connection on the basis of the lack of a current disability.  The Veteran appealed.  See Notice of Disagreement dated in April 2012; VA Form 9 dated in September 2013.

On June 8, 2017, VA initiated a request for a VA heart examination.  A letter of June 16, 2017 notified the Veteran that he would be contacted as to the date, time, and place of the examination.  On July 17, 2017, the Veteran informed VA that he would be unable to report to an examination because of transportation issues and his medical conditions.  It is unclear from the record whether the Veteran canceled a scheduled examination appointment or canceled in advance of any scheduling.  Examples of good cause for failing to appear for a VA examination include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  See 38 C.F.R. § 3.655(a) (2017); Engelke v. Gober, 10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992).

Since that time both the Veteran and his representative have requested that the examination be rescheduled.  See January 23, 2018 statement of the Veteran; January 16, 2008 Appellate Brief.  Due the rescheduling requests and the statements of the Veteran that his medical problems and transportation issues prevented his appearance at previously scheduled examinations, the Board will remand to afford the Veteran one additional opportunity to report for examination.  The Veteran is reminded, however, that he must report for scheduled examinations and that any future failure to report on his part could have adverse consequences on the outcome of his appeal.  See 38 C.F.R. § 3.655 (2017); Wood v. Derwinski, 1 Vet. App. 190 (1991) (noting that the duty to assist is not a one-way street and that if a Veteran wishes help he cannot passively wait for it). 

Accordingly, the Veteran should be afforded another opportunity to be examined.  It is the Veteran's responsibility to report for any scheduled examination of which he is appropriately notified and to cooperate in the development of the case.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide sufficient information and a signed and dated authorization, via a VA Form 21-4142 (Authorization and Consent to Release Information), to enable VA to obtain any additional relevant private medical records of treatment related to his claimed myocardial chest pain.

2. Schedule the Veteran for an examination to determine the nature and etiology of his claimed myocardial chest pain.  The claims file must be made available for the examining clinician's review.

The examiner should identify all cardiovascular disabilities present.  For each identified cardiovascular disability, the examiner should answer the following questions:

a.) Is it is at least as likely as not that the cardiovascular disability was incurred in, or aggravated by, service or is related to any event in service?

b.) Is it is at least as likely as not that any diagnosed cardiovascular disability has been caused or aggravated (worsened beyond the natural progression) by any service-connected disability.

The rationale for all opinions expressed must be provided.  An explanation of the facts and medical principles involved would be of considerable assistance to the Board.

3. After undertaking any additional development deemed appropriate, readjudicate the issue of entitlement to service connection for myocardial chest pain, to include as due to exposure to an herbicide agent.  If the benefit sought on appeal remains denied, provide the Veteran with a Supplemental Statement of the Case (SSOC) and the required opportunity to respond.  Thereafter the case should be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




